Dear Mayor Heintz:
You have requested an opinion of the Attorney General as to whether the Town Council of Reeves, heretofore unpaid, may legally enact an ordinance setting compensation for the aldermen for the first time.
Your concern is LSA-R.S. 33:405G, which prohibits aldermen from receiving any increase in compensation during the same term in which it is authorized by ordinance.
Your Town Council receives no compensation. An ordinance setting a per diem or salary would establish a rate of compensation but would not increase it.
R.S. 33:405G contemplates an increase in compensation for a Town Council already receiving compensation, not the commencement of compensation for a Town Council the members of which have served pro bono publico. Paying someone who has previously been paid nothing is not an increase in compensation, it is theinitiation of compensation.
The Town Council of the Village of Reeves may enact an ordinance authorizing compensation and begin to receive such compensation immediately, on the terms set forth in the ordinance.
Trusting this to be of sufficient information, I am
Respectfully submitted,
                             WILLIAM J. GUSTE, JR. Attorney General
                             _______________________________ CHARLES J. YEAGER Assistant Attorney General
CJY:jv